Rose, J.
Defendant pleaded guilty to rape in the third degree, waived his right to appeal and was sentenced to a term of imprisonment of 1 to 3 years. Contending solely that his waiver of his right to appeal was ineffective, defendant appeals.
We affirm. Even if we were to find merit in defendant’s challenge to the validity of his waiver of appeal, he raises no other issues in his appellate brief that we would then be permitted to consider. Thus, the waiver’s invalidity would have no consequence. In any event, our review of the record satisfies us that defendant knowingly and voluntarily waived his right to appeal after a colloquy on the record and discussion with his counsel (see e.g. People v Hopper, 39 AD3d 1030, 1031 [2007]).
Peters, J.P., Carpinello, Kane and Malone Jr., JJ., concur. Ordered that the judgment is affirmed.